Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-18, 20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franceschini (US 2017/0181146) (hereinafter Franceschini).
 	Regarding claim 1, Franceschini discloses a method for coordinating Wireless Avionics Intra-Communications (WAIC) communications with a radio altimeter signal, the method comprising: monitoring a frequency band (see Franceschini, p. [0022], e.g., monitor the radio altimeter signal); 
recording a sequence of time stamps, each time stamp of the sequence of time stamps corresponding to a time at which a strength of the radio altimeter signal exceeds a threshold signal strength in the frequency band (see Franceschini, p. [0022], e.g., recording the amplitude and period of the radio altimeter signal, and Fig. 2, p. [0027], e.g., calculating interference with WAIC devices); 
calculating time stamp intervals between successive time stamps to produce a sequence of time stamp intervals (see Franceschini, p. [0022], e.g., sweeping the radio altimeter signal through the spectrum in a time-frequency grid, and Fig. 2, e.g., the measured interference in the time-frequency grid represents a sequence of successive time stamp intervals); 
identifying a pattern of time stamp intervals in the sequence of time stamp intervals (see Franceschini, p. [0022], e.g., identifying a radio altimeter pattern, and p. [0027], e.g., a radio altimeter predicted signal); and 
coordinating the WAIC communications with the pattern of time stamp intervals to avoid interference with the radio altimeter signal (see Franceschini,  p. [0027], e.g., preventing communication of the WAIC devices when certain interference with the radio altimeter is detected).
 	Regarding claim 2, Franceschini discloses the method of claim 1, wherein coordinating the WAIC communications with the pattern of time stamp intervals comprises communicating the pattern of time stamp intervals to a WAIC router (see Franceschini, p. [0025], e.g., Franceschini discloses communication the radio altimeter signal patters with a Wireless Avionics Timeslot Allocation Function).
 	Regarding claim 3, Franceschini discloses the method of claim 1, further comprising: monitoring integrity of the WAIC communications; and adjusting the WAIC communications in response to determining that the integrity of the WAIC communications does not satisfy threshold integrity criteria (see Franceschini, p. [0022], [0027], e.g., to avoid interference between the wireless communications by the device nodes 102 and the signal 206 as the signal 206 sweeps through the spectrum, the Timeslot Allocation Function 114 prevents (e.g., adjust) communication corresponding to the first subset of cells 208).
 	Regarding claim 4, Franceschini discloses the method of claim 3, wherein adjusting the WAIC communications in response to determining that the integrity of the WAIC communications does not satisfy the threshold integrity criteria comprises: monitoring the frequency band; recording an updated sequence of time stamps, each time stamp of the updated sequence of time stamps corresponding to a time at which the strength of the radio altimeter signal exceeds the threshold signal strength in the frequency band; calculating an updated plurality of time stamp intervals between successive time stamps in the updated sequence of time stamps; communicating the updated pattern of time stamp intervals to the WAIC router; and coordinating the WAIC communications with the updated pattern of time stamp intervals (see Franceschini, p. [0027], e.g., to avoid interference between the wireless communications by the device nodes 102 and the signal 206 as the signal 206 sweeps through the spectrum, the Timeslot Allocation Function 114 prevents communication corresponding to the first subset of cells 208, and p. [0030]).
 	Regarding claim 5, Franceschini discloses the method of claim 1, wherein the frequency band is adaptive between 4200 MHz and 4400 MHz (see Franceschini, Fig. 2, p. [0027], e.g., a predicted signal 206 corresponding to the sweeping radio altimeter signal 132 of the radio altimeter as it sweeps from approximately 4230 MHz to 4345 MHz).
 	Regarding claim 6, Franceschini discloses the method of claim 1, wherein identifying the pattern of time stamp intervals in the plurality of time stamp intervals further comprises using three or more consecutive time stamp intervals (see Franceschini, p. [0022], e.g., identifying a radio altimeter pattern, and p. [0027], e.g., a radio altimeter predicted signal).
 	Regarding claim 7, Franceschini discloses the method of claim 1, further comprising: identifying a plurality of patterns of time stamp intervals corresponding to a plurality of frequency bands (see Franceschini, p. [0022], e.g., identifying a radio altimeter pattern, and p. [0027], e.g., a radio altimeter predicted signal).
 	Regarding claim 8, Franceschini discloses the method of claim 1, further comprising: calculating, by extrapolating from the pattern of time stamp intervals, a plurality of patterns of time stamp intervals corresponding to a plurality of frequency bands (see Franceschini, p. [0030], e.g., by tailoring timeslot allocations, the Wireless Avionics Timeslot Allocation Function 114 prevents wireless communications on particular channels during timeslots where the radio altimeter 106 would interfere with the particular channels. Therefore, the wireless device network 100 can utilize the maximum amount of the frequency spectrum allocated to the radio altimeter 106).
 	Regarding claim 10, Franceschini discloses the method of claim 1, wherein coordinating the WAIC communications with the pattern of time stamp intervals to avoid the interference with the altimeter signal further comprises selecting the frequency band for the WAIC communications (see Franceschini, p. [0025], [0030], e.g., the wireless device network 100 can utilize the maximum amount of the frequency spectrum allocated to the radio altimeter 106, within the margins of safety, without interfering with the radio altimeter 106).
 	Regarding claim 11, Franceschini discloses a system for coordinating Wireless Avionics Intra-Communications (WAIC) communications with a radio altimeter signal, the system comprising: 
a WAIC transceiver; and a WAIC network controller configured to: 
monitor a frequency band (see Franceschini, p. [0022], e.g., monitor the radio altimeter signal); record a sequence of time stamps, each time stamp of the sequence of time stamps corresponding to a time at which a strength of the radio altimeter signal exceeds a threshold signal strength in the frequency band (see Franceschini, p. [0022], e.g., recording the amplitude and period of the radio altimeter signal, and Fig. 2, p. [0027], e.g., calculating interference with WAIC devices); 
calculate time stamp intervals between successive time stamps to produce a sequence of time stamp intervals (see Franceschini, p. [0022], e.g., sweeping the radio altimeter signal through the spectrum in a time-frequency grid, and Fig. 2, e.g., the measured interference in the time-frequency grid represents a sequence of successive time stamp intervals); 
identify a pattern of time stamp intervals in the sequence of time stamp intervals see Franceschini, p. [0022], e.g., identifying a radio altimeter pattern, and p. [0027], e.g., a radio altimeter predicted signal); and 
coordinate the WAIC communications with the pattern of time stamp intervals to avoid interference with the radio altimeter signal (see Franceschini,  p. [0027], e.g., preventing communication of the WAIC devices when certain interference with the radio altimeter is detected).
 	Regarding claim 12, Franceschini discloses the system of claim 11, wherein the WAIC network controller is configured to coordinate the WAIC communications with the pattern of time stamp intervals by communicating the pattern of time stamp intervals to a WAIC router see Franceschini, p. [0025], e.g., Franceschini discloses communication the radio altimeter signal patters with a Wireless Avionics Timeslot Allocation Function).
 	Regarding claim 13, Franceschini discloses the system of claim 11, wherein the WAIC network controller is further configured to: monitor the integrity of the WAIC communications; and adjust the WAIC communications in response to determining that the integrity of the WAIC communications does not satisfy threshold integrity criteria (see Franceschini, p. [0027], e.g., to avoid interference between the wireless communications by the device nodes 102 and the signal 206 as the signal 206 sweeps through the spectrum, the Timeslot Allocation Function 114 prevents communication corresponding to the first subset of cells 208, and p. [0030]).

 	Regarding claim 14, Franceschini discloses the system of claim 13, wherein the WAIC network controller is configured to adjust the WAIC communications in response to determining that the integrity of the WAIC communications does not satisfy threshold integrity criteria by being configured to: monitor the frequency band; record an updated sequence of time stamps, each time stamp of the updated sequence of time stamps corresponding to a time at which the strength of the radio altimeter signal exceeds the threshold signal strength in the frequency band; calculate an updated plurality of time stamp intervals between successive time stamps in the updated sequence of time stamps communicate the updated pattern of time stamp intervals to the WAIC router; and coordinate the WAIC communications with the updated pattern of time stamp intervals (see Franceschini, p. [0027], e.g., to avoid interference between the wireless communications by the device nodes 102 and the signal 206 as the signal 206 sweeps through the spectrum, the Timeslot Allocation Function 114 prevents communication corresponding to the first subset of cells 208, and p. [0030]).
 	Regarding claim 15, Franceschini discloses the system of claim 11, wherein the frequency band is an adjustable range between 4200 MHz and 4400 MHz (see Franceschini, Fig. 2, p. [0027], e.g., a predicted signal 206 corresponding to the sweeping radio altimeter signal 132 of the radio altimeter as it sweeps from approximately 4230 MHz to 4345 MHz).
 	Regarding claim 16, Franceschini discloses the system of claim 11, wherein the WAIC network controller is configured to identify a pattern of time stamp intervals in the plurality of time stamp intervals by using three or more successive time stamp intervals (see Franceschini, p. [0022], e.g., identifying a radio altimeter pattern, and p. [0027], e.g., a radio altimeter predicted signal).
  	Regarding claim 17, Franceschini discloses the system of claim 11, wherein the WAIC network controller is further configured to identify a plurality of patterns of time stamp intervals corresponding to a plurality of frequency bands (see Franceschini, p. [0022], e.g., identifying a radio altimeter pattern, and p. [0027], e.g., a radio altimeter predicted signal).
 	Regarding claim 18, Franceschini discloses the system of claim 11, wherein the WAIC network controller is further configured to calculate, by extrapolating from a pattern of time stamp intervals, a plurality of patterns of time stamp intervals corresponding to a plurality of frequency bands (see Franceschini, p. [0030], e.g., by tailoring timeslot allocations, the Wireless Avionics Timeslot Allocation Function 114 prevents wireless communications on particular channels during timeslots where the radio altimeter 106 would interfere with the particular channels. Therefore, the wireless device network 100 can utilize the maximum amount of the frequency spectrum allocated to the radio altimeter 106).
 	Regarding claim 20, Franceschini discloses the system of claim 11, wherein the WAIC network controller is configured to coordinate the WAIC communications with the pattern of time stamp intervals to avoid the interference with the altimeter signal by selecting the frequency band for the WAIC communications (see Franceschini, p. [0025], [0030], e.g., the wireless device network 100 can utilize the maximum amount of the frequency spectrum allocated to the radio altimeter 106, within the margins of safety, without interfering with the radio altimeter 106).
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477